DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-20, the Applicant’s filing of a Terminal Disclaimer on 15 April 2022 was persuasive and overcomes the Obviousness Double Patenting rejections and the amendment filed on 15 April 2022 overcomes the 35 U.S.C. 112(b) rejection, all as set forth in the Non Final Rejection Office Action dated 19 January 2022. 
Independent Claim 1 recites limitations that include a method for operating a robotic system, the method comprising:
 determining dimension information representing physical dimensions of a package received at a start location for placement on a platform;
implementing a plan for placing the package in a storage area different from the platform;
generating or updating a simulated stacking plan for placing one or more packages currently stored in the storage area onto the platform;
determining, following placement of the package in the storage area, the occurrence of at least one palletizing trigger,
wherein the at least one palletizing trigger includes a storage capacity trigger indicating that a number of packages currently stored in the storage area exceeds a storage capacity threshold; and
in response to determining the occurrence of the at least one palletizing trigger, implementing the simulated stacking plan.   These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 19 recites limitations that include a tangible, non-transient computer-readable storage medium storing computer-readable instructions, the instructions comprising:
instructions for determining dimension information representing physical dimensions of a package received at a start location for placement on a platform,
instructions for implementing a plan for placing the package in a storage area separate from the platform,
instructions for updating or generating a simulated stacking plan for placing one or more packages currently stored in the storage area onto the platform;
instructions for determining, following placement of the package in the storage area, the occurrence of a palletizing trigger,
wherein the palletizing trigger includes a storage capacity trigger that indicates that a number of packages currently stored in the storage area exceeds a storage capacity threshold; and
instructions for implementing the simulated stacking plan based at least in part on the occurrence of the palletizing trigger. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 20 recites limitations that include a robotic system comprising:
at least one processor; and
at least one memory device connected to the at least one processor and having stored thereon instructions executable by the processor to:
determine dimension information representing physical dimensions of a package received at a start location for placement on a platform,
implement a plan for placing the package in a storage area different than the platform,
generate or update a simulated stacking plan for placing one or more packages currently stored in the storage area onto the platform,
determine, following placement of the package in the storage area, the occurrence of a palletizing trigger,
wherein the palletizing trigger includes a storage capacity trigger that indicates that a number of packages currently stored in the storage area exceeds a storage capacity threshold; and
in response to determining the occurrence of the palletizing trigger, implement the simulated stacking plan. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 4, 2022